To:                           Mail Stop 8                                      REPORT ON THE
          Director of the U.S. Patent and Trademark Office        FILING OR DETERMINATION OF AN
                            P.O. Box 1450                         ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313−1450                                    TRADEMARK
In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has
been filed in the U.S. District Court Southern District of California on the following: _X_ Patents or ___
Trademarks:

DOCKET NO.                    DATE FILED                US District Court Southern District of California

3:19−cv−00734−GPC−LL          4/22/19                   San Diego, CA
PLAINTIFF                                               DEFENDANT

P.I.C. International, Inc.                               Gooper Hermetic, LTD. , et al.
        PATENT OR                   PATENT OR                                PATENT OR
    TRADEMARK NO.                TRADEMARK NO.                            TRADEMARK NO.
1. 9,966,174                  6.                         11.
2.                            7.                         12.
3.                            8.                         13.
4.                            9.                         14.
5.                            10.                        15.
             In the above−entitled case, the following patents(s)/ trademark(s) have been included:

DATE INCLUDED                        INCLUDED BY

                                    __ Amendment __ Answer __ Cross Bill __ Other Pleading
         PATENT OR                              PATENT OR                           PATENT OR
       TRADEMARK NO.                         TRADEMARK NO.                      TRADEMARK NO.
1.                                  6.                                   11.
2.                                  7.                                   12.
3.                                  8.                                   13.
4.                                  9.                                   14.
5.                                  10.                                  15.
          In the above−entitled case, the following decision has been rendered or judgment issued:

DECISION/JUDGMENT


CLERK                              (BY) DEPUTY CLERK                              DATE

John Morrill
